Citation Nr: 0319717	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  00-21 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
November 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Louisville, Kentucky.

A personal hearing was held before the decision review 
officer at the RO in January 2002.  A hearing transcript is 
of record.


REMAND

The Board finds that it must remand the claim of entitlement 
to service connection for hepatitis C, notwithstanding the 
efforts of the RO to prepare the claim for appellate review.  
It appears to the Board that evidence needed to decide the 
claim remains to be developed.  It also appears to the Board 
that particularly given the nature of the claim, the veteran 
should be provided with supplemental notice concerning 
evidence that could substantiate the claim that apprises him 
specifically of the possible importance of post-service 
medical evidence that is dated earlier than that currently of 
record.  

The corrective action sought by the Board in this Remand is 
required in this case by the Veterans Claims Assistance Act 
of 2000 (the VCAA).  See 38 U.S.C.A. §§ 5100, 5102-5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002)).  The VCAA contains extensive provisions 
potentially affecting the adjudication of claims for VA 
benefits.  New regulations have been promulgated implementing 
the statute.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002)).  The statute significantly heightens VA's duties to 
assist the claimant in development of evidence, and to 
provide notices, pertinent to the claim.  Thus, the new 
statue enhances the previous rights of claimants.  

The VCAA applies to claims for VA benefits that were pending 
before VA as of the date of its enactment or filed 
thereafter.  See 38 U.S.C.A. § 5107 note (Effective Date and 
Applicability Provisions).  Because the claim presented on 
this appeal was pending before VA on the date of the VCAA's 
enactment, November 9, 2000, it is subject to the new 
statute.

Recent judicial decisions have mandated that VA ensure strict 
compliance with the provisions of the VCAA.  See, e.g., 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  

Development of evidence

The VCAA requires VA to make reasonable efforts to obtain 
records pertinent to a claim for benefits, and if the records 
could not be secured, to so notify the claimant.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(1)-(3).  When records needed to 
decide a claim for VA benefits are in the custody of a 
federal department or agency, VA must continue to try to 
obtain them until it has been successful unless it is 
reasonably certain that they do not exist or that further 
efforts to obtain them would be futile.  38 U.S.C. A. 
§ 5103A; 38 C.F.R. § 3.159(c)(2).  The implementing 
regulation prescribes the content of the notice that VA 
should give to a claimant if it is unable to obtain records 
pertinent to the claim.  38 C.F.R. § 3.159(e).  

The veteran has alleged in support of his claim that he 
received a blood transfusion during medical treatment he 
received while in service.  This was surgery performed at the 
San Diego Naval Medical Center (Naval Medical Center) in 
November 1968 to repair a right inguinal hernia.  The veteran 
claims that a physician and a nurse at that facility told him 
that he had received a blood transfusion during the surgery.  
However, although some of the records, including the 
operation report, concerning this surgery have been obtained, 
the documentation that would indicate whether the veteran 
received a blood transfusion during the hernia surgery or not 
has not been secured.  It appears that the medical records 
concerning this surgery that have been associated with the 
claims file were provided by the National Personnel Records 
Center (NPRC).  In February 2001, the RO submitted to the 
Naval Medical Center a request for the "[o]perative 
[r]eport" concerning the hernia surgery.  It appears that 
the RO was attempting to obtain specific records that would 
clarify whether the veteran was given a blood transfusion 
during this surgery or not, although the request did not so 
state.  However, the Naval Medical Center replied in March 
2001 that "requested records" were not in its file.  The 
Naval Medical Center advised the RO that it could re-submit 
the request with any additional information that might aid 
the facility in locating the records.  The Naval Medical 
Center also noted that it did not retain medical records of a 
patient if they had not been used for five years.  
Presumably, such records are sent to the NPRC.

It appears to the Board that the RO should make another 
attempt to obtain medical records prepared at the Naval 
Medical Center that would indicate whether the veteran 
received a blood transfusion during his November 1968 hernia 
surgery or not.  A new request clearly describing the kinds 
of records sought and what they would be expected to show 
should be submitted to the Naval Medical Center, to the NPRC, 
and to any other possible federal custodians of such records.  
Until that action is taken, the Board cannot conclude that 
additional efforts to obtain those records would be 
"futile."  See 38 U.S.C. A. § 5103A; 38 C.F.R. 
§ 3.159(c)(2).  "Cases in which VA may conclude that no 
further efforts are required [to obtain records in the 
custody of a federal department or agency] include those in 
which the Federal department or agency advises VA that the 
requested records do not exist or the custodian does not have 
them."  38 C.F.R. § 3.159(c)(2).  It is expected that during 
the course of the inquiries requested here, the RO will 
ascertain the identity of the actual current federal 
custodian of such records.  Until that determination is made, 
it is impossible for the RO to conclude that the records in 
question are unavailable.

Another of the duties VA has under the VCAA is to secure a 
medical examination or opinion if such is necessary to decide 
a claim for benefits.  38 U.S.C.A. § 5103(A)(d)(1); 38 C.F.R. 
§ 3.159(c)(4).  In connection with this claim, a VA 
examination was performed in November 1999 and a medical 
opinion, by the same examiner, provided in February 2002.  
The opinion observed that the diagnosis of hepatitis C had 
been "clearly established."  The opinion was prepared after 
the reports concerning the November 1968 hernia repair 
surgery had been incorporated into the claims file.  In the 
opinion, the examiner surmised that the veteran probably had 
not received a blood transfusion during this surgery because 
the operation report indicated that the surgery had gone well 
and blood transfusions usually were not employed during 
inguinal hernia surgery.  Neither the November 1999 
examination report nor the February 2002 opinion addressed 
the question whether his hepatitis C was attributable to 
other risk factors that the veteran had indicated in an April 
2000 written statement were a part of his service history.  
Thus, the November 1999 examination report and the February 
2002 opinion did not establish the findings needed to decide 
the claim.  

On remand, a new VA examination must be performed to 
determine what, if any, relationship exists between the 
veteran's current hepatitis C, if confirmed by the examiner, 
and any risk factor(s) that the RO determines the veteran was 
exposed to during service.  38 U.S.C.A. § 5103(A)(d)(1); 
38 C.F.R. § 3.159(c)(4).

The risk factors identified by the veteran in his April 2000 
written statement corresponded to ones that the RO cited as 
risk factors for hepatitis C in an April 2000 letter to him.  
In that letter, the RO asked the veteran to confirm whether 
he had been exposed to any of those risk factors after his 
service.  In his April 2000 statement, submitted in reply to 
the RO's letter, the veteran alleged that he had been exposed 
to certain of those risk factors during his service.  In 
addition to a blood transfusion in November 1968, he cited 
high-risk sex with various women; receiving a tattoo; and 
being injected during Basic Training with "Derma Jet 
Injectors."  He alleged that the injection devices were 
later discontinued by the service departments after it was 
determined that they were unsafe.  The veteran also related 
in his April 2000 statement that after he was separated from 
service, he had spent time at home around his mother when she 
was ill with hepatitis and had an open surgical wound (which, 
the veteran said, his father attended).

The receipt of the tattoo is verified by the report of the 
separation examination that the veteran underwent in November 
1970, which, in contrast to the report of his January 1967 
enlistment examination, notes that he exhibited a tattoo.  On 
remand, in addition to seeking medical records showing 
whether the veteran received a blood transfusion, the RO 
should attempt to obtain documentation from the service 
department or other federal source of any studies or 
determinations about the safety of what the veteran has 
called "Derma Jet Injectors" and also, if it concludes that 
any reputable authority has found this injection method to be 
unsafe to any degree, should seek evidence, including from 
any lay source identified by him, that the veteran actually 
received injections administered by this method.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(1)-(3).  Before requesting a 
new VA examination, the RO should compose a written list of 
the risk factors for hepatitis C that it determines have been 
present in this case both before and after the veteran's 
active duty service.  The examiner should be apprised of this 
list, and the list should be associated with the claims file.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical and lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  The 
notice must indicate which evidence the claimant is finally 
responsible for obtaining and which evidence VA will attempt 
to obtain on the claimant's behalf.  Id.  Specific guidelines 
concerning the content of this notice are found in the 
implementing regulations.  38 C.F.R. § 3.159(b); see 
Quartuccio, 16 Vet. App. 183.  The notice must refer to the 
time period established by the VCAA in which evidence may be 
submitted in support of a claim.  See Disabled American 
Veterans, 
327 F.3d at 1353-54

The decision of the Court in Quartuccio v. Principi 
emphasized the importance of the notice required by this 
section, as did the decision in Disabled American Veterans.  

The RO sent the veteran and his representative notice under 
section 5103 in February 2001.  That notice included review 
of the general propositions to be established by the evidence 
supporting a service connection claim.  However, given the 
central question presented by the claim, whether the 
hepatitis C with which the veteran is currently diagnosed 
originated during his service, the Board finds that 
supplemental notice should be issued apprising him of the 
importance of evidence, medical and lay, probative of his 
physical condition during a time closer to his years in 
service than what is covered by the evidence now of record.  
Such evidence would be expected to aid a VA examiner's 
efforts to assess whether it is at least as likely as not 
that the cause of the claimed condition was a risk factor 
encountered by the veteran during service.  In addition, the 
supplemental notice should refer to the kind of evidence 
needed to show that the veteran actually was exposed to the 
risk factors for hepatitis C that he cites in support of his 
claim and that the method by which he alleges his injections 
were administered during Basic Training put him at risk for 
developing hepatitis C.  

Pursuant to authority granted to it by 38 C.F.R. § 19.9(a)(2) 
(2002), a final rule that went into effect on February 22, 
2002, and before May 1, 2003, the Board would have taken 
action on its own to carry out the evidentiary development 
needed to decide the claims and provide the supplemental 
notice to the veteran.  However, the Court of Appeals for the 
Federal Circuit held on May 1, 2003 in Disabled American 
Veterans that when the Board readjudicates a claim on the 
basis of evidence it obtained without first securing the 
claimant's waiver of initial consideration of that evidence 
by the agency of original jurisdiction, the claimant is 
denied the right under 38 U.S.C. § 7104(a) to "one review on 
appeal to the Secretary."  38 U.S.C.A. § 7104(a) (West 
2002).  Hence, the Federal Circuit invalidated 38 C.F.R. 
§ 19.9(a)(2) as inconsistent with the statute.  Disabled 
American Veterans, 327 F.3d at 1346-48.

In a precedential opinion, the General Counsel of VA 
concluded that the holding in Disabled American Veterans did 
not prohibit the Board from developing evidence in an appeal 
before it but permitted the Board to readjudicate the claim 
on the basis of evidence it had developed only when the 
claimant has waived initial consideration of the evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03 (May 1, 2003).

Later, in light of Disabled American Veterans and policy 
considerations, VA determined that VBA would conduct all 
evidentiary development pertinent to a claim on appeal other 
than certain specific development that the Board carries out 
pursuant to statute.  See 38 U.S.C.A. §§ 7107(b), 7109 (a) 
(West 2002).  In other words, it is the policy of the Board 
that apart from this limited class, all development of 
evidence will be conducted at the level of the agency of 
original jurisdiction.

Additional Matter - Board Hearing

In the notice of disagreement that he filed in August 2000, 
the veteran asked to have a personal hearing before the Board 
at the RO.  Later, in a statement submitted in October 2001, 
his representative requested a personal hearing before a 
hearing officer of the RO.  The veteran was afforded a 
personal hearing before the decision review officer of the RO 
in January 2002.  It is unclear whether the veteran still 
wishes to have the Board hearing that he requested in August 
2000.  On remand, the RO should obtain from the veteran 
written clarification of this question.  If the veteran still 
wishes to have a hearing before the Board, the RO should take 
appropriate action.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should ensure that all 
additional notification and development 
action required by the VCAA and described 
in its implementing regulations, in 
addition to the action requested below, 
and appearing to be necessary in this 
case has been completed.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2002).  

2.  The RO must provide the veteran and 
his representative with notice concerning 
the kind of evidence that is required to 
substantiate the claim.  The notice must 
satisfy section 5103 of the VCAA and 
section 3.159(b) of the implementing 
regulation, see 38 U.S.C.A. § 5103 
(2002), 38 C.F.R. § 3.159(b) (2002), and 
the holdings of Quartuccio v. Principi, 
16 Vet. App. 183 (2002) and Disabled 
American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  The notice should include 
reference to (i) the kind of evidence, 
medical and lay, dated from the time of 
his separation from service that could 
substantiate the proposition that prior 
to being diagnosed with the disease, the 
veteran developed symptoms of hepatitis C 
as a result of his exposure to one or 
more risk factors during service, and 
(ii) the kind of evidence, medical and 
lay, needed to show that the veteran 
encountered during service one or more of 
the risk factors that he has cited in 
support of his claim, and (iii) the kind 
of evidence, medical and lay, needed to 
show that some or all of the injections 
that he received during Basic Training 
were administered by a method that placed 
the subject at risk for developing 
hepatitis C.

3.  With the notice referred to in 
paragraph 2, above, or separately, the RO 
should write to the veteran and request 
that he identify or submit any additional 
evidence, medical and lay, and any 
additional information of which he is 
aware and that could support his claim.  
A copy of the letter to the veteran 
should be sent to his representative. 

The veteran and his representative should 
then be given appropriate time to 
respond, and the RO should attempt to 
obtain the identified records or other 
information.  

Regardless of whether it receives a 
response, the RO should attempt to obtain 
(i) medical records prepared at the San 
Diego Medical Center that could show 
whether the veteran received a blood 
transfusion during his November 1968 
hernia repair surgery or not, (ii) 
documentation of any studies or 
determinations by any federal department 
or agency concerning the safety of the 
injection method described by the veteran 
as employing "Derma Jet Injectors."

The RO should document in the claims file 
all attempts to secure this evidence, and 
provide appropriate notice to the veteran 
regarding records that could not be 
obtained.  

4.  Then, the veteran should be given a 
VA examination to determine whether it is 
at least as likely as not (50 percent 
likelihood or better) that his hepatitis 
C, if confirmed by the examiner, 
originated with his exposure to one or 
more risk factors during service.  The 
examination report must include an 
opinion addressing this question.  The 
examiner must be provided with a list of 
any service-related risk factors for 
hepatitis C (to include blood transfusion 
in connection with hernia repair surgery 
November 1968; high-risk sexual activity 
with various partners; the receipt of a 
tattoo; the receipt of injections during 
Basic Training by a method that could put 
its subject at risk for developing 
hepatitis C) and any post-service risk 
factors for hepatitis C (to include being 
in the company of a person ill with some 
form of hepatitis and having an open 
surgical wound) that the RO has verified.  
The examiner must review all pertinent 
documentation in the claims file.

The examination should be conducted, if 
possible, by a specialist other than the 
physician who performed the November 1999 
VA examination and provided the February 
2002 opinion supplementing the report of 
that examination.  

If the examiner concludes that the 
clinical diagnosis of hepatitis C 
documented in the veteran's current 
medical records should be confirmed, the 
examiner should perform all diagnostic 
testing and other studies deemed 
necessary for this purpose, to include 
enzyme immunoassay (EIA) and recombinant 
immunoblot assay (RIBA).  The results of 
all testing must be documented in the 
examination report.

5.  Then, the RO should readjudicate the 
claim.  All theories of service 
connection to which the medical and lay 
evidence points should be considered.  If 
the claim is not granted, the RO should 
provide the veteran and his 
representative with a supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on the 
claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
claim.  The veteran and his 
representative then should be given 
appropriate time to respond.

6.  If the claim has not been granted, 
the RO should ask the veteran to clarify 
in writing whether he still wishes to 
have the personal hearing before the 
Board at the RO that he requested in his 
August 2000 notice of disagreement and if 
so, whether before a traveling Veterans 
Law Judge at the RO, before a Veterans 
Law Judge at the VA Central Office in 
Washington, D.C., or by videoconference 
from the RO before a Veterans Law Judge 
sitting in Washington, D.C.  If a hearing 
is desired at the RO, arrangements should 
be made to effect it.  

If appellate review is required, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

